Exhibit 10.47

Form of Executive Officer Bonus Plan – FY 2008

 

Assumptions:

     Focus    Operating Income weighted 50%, Revenue weighted 50%, 67% of
overall bonus opportunity Payment    Quarterly Opportunity    100% of Base
Salary Quarterly Minimums    80% of revenue and operating income plan Board
Discretion    This bonus table is for guideline purposes only - actual amounts
may vary Executive    Rob Eberle and Pete Fortune

 

   

Operating Income

% Revenue

 

Above 80%

 

Above 90%

 

100%

 

Above 100%

 

Above 110%

 

Above 120%

80%   20%   25%   35%   45%   55%   65% 85%   25%   30%   45%   55%   65%   75%
90%   30%   35%   55%   65%   75%   85% 95%   35%   45%   65%   75%   85%   90%
100%   40%   55%   75%   85%   90%   95% 105%   45%   65%   85%   90%   95%  
100% 110%   50%   75%   90%   95%   100%   100%

In addition to the above table, 33% of overall quarterly bonus opportunity will
be earned based on achievement of key management objectives established at the
beginning of the fiscal year.

The Board may in its discretion award bonuses on a quarterly or annual basis
based on operating performance, corporate events or other circumstances which in
the Compensation Committee’s discretion is warranted.